     Case 2:20-cv-00195-JAD-BNW Document 419 Filed 04/13/21 Page 1 of 3




 1                                     UNITED STATES DISTRICT COURT
 2                                              DISTRICT OF NEVADA
 3                                                            ***
 4       AAA, et al.,                                                 Case No. 2:20-cv-00195-JAD-BNW
 5                                Plaintiffs,
                                                                      ORDER
 6             v.
 7       Clark County School District, et al.,
 8                                Defendants.
 9

10             Presently before the court is Plaintiffs’ motion to amend their complaint. ECF No. 345.

11   Defendant responded at ECF No. 368, and Plaintiffs replied at ECF No. 375. For the reasons

12   discussed below, the Court grants Plaintiffs’ motion.

13             Defendant did not timely oppose Plaintiffs’ motion, as Plaintiffs note. ECF No. 375 at 2-3.

14   On January 15, 2021, the Court held a hearing and ordered that Plaintiffs had until January 29,

15   2021 to file a motion to amend, if they wished to do so. ECF No. 322. The Court further ordered

16   that any response was due by February 10, 2021. Id. Plaintiffs filed their motion to amend on

17   January 29, 2021, as ordered. ECF No. 345. Defendant did not file its opposition until February

18   17, 2021, in violation of the Court’s order. ECF No. 368.1 Accordingly, the Court need not

19   consider Defendant’s untimely response and grants Plaintiffs’ motion on this basis. See LR 7-2(d)

20   (“The failure of an opposing party to file points and authorities in response to any motion, except

21   a motion under Fed. R. Civ. P. 56 or a motion for attorney’s fees, constitutes a consent to the

22   granting of the motion.”); Brown v. Bechtel Nevada Corp., No. 2:12-CV-02129-GMN, 2013 WL

23   663039, at *2 (D. Nev. Feb. 21, 2013) (finding the court need not consider defendant’s untimely

24

25

26   1
       The Court observes that CM/ECF generated a response deadline of February 17, 2021, which may have been why
     Defendant filed its response late. See ECF No. 345. However, under LR IC 3-1(d), “[f]iling deadlines listed in
27   Notices of Electronic Filing are provided as a courtesy only. To the extent these deadlines conflict with a court order,
     the court order controls.” As such, this Court’s February 10, 2021 deadline controlled, and Defendant’s response was
28   untimely.
     Case 2:20-cv-00195-JAD-BNW Document 419 Filed 04/13/21 Page 2 of 3




 1   response); Schemkes v. Presidential Limousine, No. 2:09-CV-1100-GMN-PAL, 2011 WL

 2   868182, at *1, n.2 (D. Nev. Mar. 10, 2011) (refusing to consider untimely response).

 3          Additionally, even if the Court considered the merits of Defendant’s response, it would

 4   still grant Plaintiffs’ motion to amend. “The court considers five factors [under Rule 15] in

 5   assessing the propriety of leave to amend—bad faith, undue delay, prejudice to the opposing

 6   party, futility of amendment, and whether the plaintiff has previously amended the complaint.”

 7   United States v. Corinthian Colls., 655 F.3d 984, 995 (9th Cir. 2011). “The standard for granting

 8   leave to amend is generous.” Id. And “the nonmovant bears the burden of showing why

 9   amendment should not be granted.” Senza-Gel Corp. v. Seiffhart, 803 F.2d 661, 666 (Fed. Cir.

10   1986). Here, Defendant did not meet its burden to show that amendment should not be granted.

11   Defendant’s substantive argument in opposition to Plaintiffs’ motion to amend is one paragraph

12   and perfunctory. ECF No. 368 at 3-4. Given the perfunctory nature of Defendant’s argument and

13   the generous standard for granting leave to amend, Defendant failed to carry its burden to show

14   that amendment should be denied.

15          Although the Court grants Plaintiffs’ motion to amend, it reminds the parties that it

16   recently extended discovery deadlines and the Court’s order and the new discovery deadlines

17   remain the same. ECF No. 415. The Court does not intend to continue extending discovery

18   deadlines.

19          IT IS THEREFORE ORDERED that Plaintiffs’ motion to amend (ECF No. 345) is

20   GRANTED.

21          IT IS FURTHER ORDERED that the Clerk of Court shall detach and separately file

22   ECF No. 345-1.

23          IT IS FURTHER ORDERED that to the extent the Department of Education has last

24   known addresses for the newly named defendants, it must file these addresses under seal with the

25   Court by April 16, 2021. Plaintiffs will receive a copy of these addresses and will be required to

26   effect service as usual.

27

28


                                                 Page 2 of 3
     Case 2:20-cv-00195-JAD-BNW Document 419 Filed 04/13/21 Page 3 of 3




 1          IT IS FURTHER ORDERED that the Clerk of Court shall review the proposed

 2   summonses at ECF No. 345-3. “If the summons[es] [are] properly completed, the clerk must sign,

 3   seal, and issue [them] to the plaintiff[s] for service on the defendant[s].” See Fed. R. Civ. P. 4(b).

 4          DATED: April 13, 2021.

 5

 6
                                                            BRENDA WEKSLER
 7                                                          UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                                  Page 3 of 3
